Citation Nr: 1432771	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Wegener's granulomatosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1955 to September 1958, and from December 1958 to December 1975.  

This appeal initially came to the Board of Veterans' Appeals (Board) from a January 2009 rating decision.  In February 2013, the Board denied the Veteran's claim. The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In February 2014, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the evidence supports a finding that it is at least as likely as not (50 percent or greater) that the Veteran's Wegener's granulomatosis either began during or was otherwise caused by his military service, to include any exposures therein. 


CONCLUSION OF LAW

Criteria for service connection for Wegener's granulomatosis have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran is seeking service connection for his currently diagnosed Wegener's granulomatosis, which he believes was the result of certain in service exposures, including herbicide, chemical, and radiation exposure.  

The Board previously denied the Veteran's claim for service connection in 2013, as the evidence of record at that time failed to support a grant of service connection.  The Veteran appealed his claim to the Court of Appeals for Veterans Claims (Court), arguing that the independent medical examination (IME) relied upon by the Board, which had found that the Veteran's Wegener's granulomatosis could not be related to any radiation, herbicide, or heavy metal exposure during service, was inadequate in that it had failed to consider the potential relevance of the Veteran's exposure to carbon tetrachloride.

In May 2014, the Board solicited a medical opinion to assess the relevance if any of the Veteran's exposure to carbon tetrachloride in service and his subsequent development of Wegener's granulomatosis.
    
In June 2014, a rheumatologist opined that it was at least as likely as not that the Veteran's exposure to degreasing solvents, including carbon tetrachloride, during his military service led to his development of Wegener's granulomatosis.  The rheumatologist noted that the Veteran's MOS, as a field radio repairman and electronics maintenance, would have frequently exposed him to the solvents carbon tetrachloride and trichloroethylene (TCE), which were used as degreasers at the time the Veteran was in service.  She noted that carbon tetrachloride is currently listed as a halogenated aliphatic and it is recommended that when handling it adequate ventilation should be provided, chemical resistant clothing and gloves should be worn, and eye protection and a respirator should be used.  However, at the time the Veteran used the product, the rheumatologist noted that personal protective equipment was not commonly used.  

The rheumatologist reviewed the medical literature on the subject, and explained that while the etiology of Wegener's granulomatosis was unknown, exposure to carbon tetrachloride had been identified in the medical literature to significantly increase the risk of Wegener's granulomatosis, which she took as strong evidence in support of her conclusion that it was at least as likely as not that the Wegener's granulomatosis was the result of carbon tetrachloride exposure.

The opinion provided by the rheumatologist was thorough and well-reasoned and was clearly the result of a significant amount of research and thought.  As such, this opinion is considered to be highly probative and entitled to great weight.

As noted, the Veteran's claim was previously denied as the evidence of record did not support the conclusion that his Wegener's granulomatosis was caused by either herbicide or radiation exposure in service.  The evidence of record continues to support such a conclusion.  However, the additional medical opinion considers an in-service exposure that was not previously addressed, or at least not with the depth of the 2014 opinion.  This additional opinion clearly tilts the scales of evidence for and against the Veteran's claim, such that it must now be considered to be at the very least in relative equipoise.  In such cases, VA regulations direct that reasonable doubt should be resolved in the Veteran's favor.  Accordingly, service connection for Wegener's granulomatosis is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 
 



ORDER

Service connection for Wegener's granulomatosis is granted


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


